                   1   MICHAEL N. MILLS (SB #191762)
                       michael.mills@stoel.com
                   2   MICHAEL B. BROWN (SB #179222)
                       michael.brown@stoel.com
                   3   ALLISON C. SMITH (SB #242663)
                       allison.smith@stoel.com
                   4   STOEL RIVES LLP
                       500 Capitol Mall, Suite 1600
                   5   Sacramento, CA 95814
                       Telephone: 916.447.0700
                   6   Facsimile: 916.447.4781
                   7   Attorneys for Defendants
                       Martis Camp Club and
                   8   Martis Camp Community Association
                   9

                10                                         UNITED STATES DISTRICT COURT

                11                                     EASTERN DISTRICT OF CALIFORNIA

                12                                            SACRAMENTO DIVISION

                13     TYLOR ARMSTRONG and KIMBERLY                           Case No. 2:21-cv-00779-KJM-KJN
                       ARMSTRONG, as trustees of The Armstrong
                14     Family Trust, U/A 03/18/2008,                          STIPULATION AND ORDER FOR
                                                                              REFERRAL OF ACTION TO
                15                           Plaintiffs,                      VOLUNTARY DISPUTE RESOLUTION
                                                                              PROGRAM (VDRP) PURSUANT TO
                16             v.                                             LOCAL RULE 271 AND
                                                                              CONTINUANCE OF STATUS
                17     COUNTY OF PLACER, a government entity;                 (PRETRIAL SCHEDULING)
                       MARTIS CAMP COMMUNITY                                  CONFERENCE AND DEFENDANTS’
                18     ASSOCIATION, a nonprofit corporation;                  TIME TO RESPOND TO PLAINTIFFS’
                       MARTIS CAMP CLUB, a nonprofit                          COMPLAINT
                19     corporation; and
                       NEW CINGULAR WIRELESS SERVICES,
                20     INC. d/b/a AT&T MOBILITY, an active
                       foreign corporation,
                21
                                             Defendants.
                22

                23

                24              Plaintiff TYLOR ARMSTRONG and KIMBERLY ARMSTRONG, as trustees of The

                25     Armstrong Family Trust, U/A 03/18/2008 (“Plaintiff”) and Defendants COUNTY OF PLACER

                26     (“County”), MARTIS CAMP COMMUNITY ASSOCIATION (“Association”), MARTIS CAMP

                27     CLUB (“Club”), and NEW CINGULAR WIRELESS SERVICES, INC. d/b/a AT&T MOBILITY

                28     (“AT&T” collectively with the Association, Club and the County as “Defendants”), by and through
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                        STIPULATION AND ORDER                           -1-                     2:21-CV-00779-KJM-KJN

                       111004793.3 0071420-00002
                   1   their counsel of record (together the “Parties”), respectfully submit the following stipulation and
                   2   proposed order.
                   3            Pursuant to the Court’s Order (Dkt. No. 6-1, ¶ 8) and Local Rules 144 and 271, the Parties
                   4   submit that the presence of good cause is as follows:
                   5            WHEREAS, on April 30, 2021, Plaintiff filed the Complaint in the above-entitled action
                   6   (Dkt. No. 1);
                   7            WHEREAS, on April 30, 2021, the Court issued its Order Setting Status (Pretrial
                   8   Scheduling) Conference (Dkt. No. 6). This Order set a Status (Pretrial Scheduling) Conference for
                   9   September 2, 2021 at 2:30 p.m., and requires the parties to confer as required by Federal Rule of
                10     Civil Procedure 26 and Local Rule 240(b), and submit a Joint Status Report by August 19, 2021;
                11              WHEREAS, on May 19, 2021, a Waiver of Service of Summons was filed (Dkt. No. 16),
                12     which waived personal service of the Complaint on the County, and setting the deadline to respond
                13     to the Complaint for the County within 60 days from May 19, 2021;
                14              WHEREAS, on May 19, 2021, Waivers of Service of Summons were filed (Dkt. Nos. 17-
                15     18), which waived personal service of the Complaint on the Association and the Club, and setting
                16     the deadline for said defendants to respond to the Complaint within 60 days from May 6, 2021;
                17              WHEREAS, on May 19, 2021, a Waiver of Service of Summons was filed (Dkt. No. 19),
                18     which waived personal service of the Complaint on AT&T, and setting the deadline for AT&T to
                19     respond to the Complaint within 60 days from May 6, 2021;
                20               WHEREAS, on April 16, 2021, Plaintiff demanded the Parties agree to enter into expedited
                21     alternative dispute resolution;
                22              WHEREAS, the Parties have each reviewed the Notice of Availability of Voluntary Dispute
                23     Resolution (ECF No. 6-3) and discussed dispute resolution options with their respective clients;
                24              WHEREAS, the Parties have agreed to an expedited alternative dispute resolution process
                25     and referral of the action to VDRP pursuant to Local Rule 271 and intend to complete the dispute
                26     resolution with the Neutral within the next 90 days;
                27              WHEREAS, no prior extensions have been sought or obtained by the Parties; and, therefore
                28     the Parties stipulate and respectfully request that the Court issue an order that:
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                        STIPULATION AND ORDER                            -2-                         2:21-CV-00779-KJM-KJN

                       111004793.3 0071420-00002
                   1            1.        Continues the Setting Status (Pretrial Scheduling) Conference from September 2,
                   2   2021, at 2:30 p.m., to October 28, 2021, at 2:30 p.m., or any day thereafter at the Court’s
                   3   convenience; and
                   4            2.        Extends the time for all Defendants to respond to the Complaint to September 17,
                   5   2021.
                   6   Dated: June 4, 2021                          STOEL RIVES LLP
                   7                                                By: /s/ Michael B. Brown
                                                                       MICHAEL B. BROWN
                   8                                                   Attorneys for Defendants
                                                                       Martis Camp Club and
                   9                                                   Martis Camp Community Association
                10
                       Dated: June 4, 2021                          BUCHE & ASSOCIATES P.C.
                11
                                                                    By: /s/ John K. Buche (approved via email on 06-04-21)
                12                                                     JOHN K. BUCHE
                                                                       Attorneys for Plaintiffs
                13                                                     Tylor Armstrong and Kimberly Armstrong
                14
                       Dated: June 4, 2021                          CAMPANELLI & ASSOCIATES P.C.
                15
                                                                    By: /s/ Samuele Riva (approved via email on 06-04-21)
                16                                                     SAMUELE RIVA
                                                                       Attorneys for Plaintiffs
                17                                                     Tylor Armstrong and Kimberly Armstrong
                18
                       Dated: June 4, 2021                          COUNTY OF PLACER
                19
                                                                    By: /s/ Clayton Cook (approved via email on 06-04-21)
                20                                                     CLAYTON COOK
                                                                       Attorneys for Defendant
                21                                                     County of Placer
                22
                       Dated: June 4, 2021                          AT&T
                23
                                                                    By: /s/ Raymond P. Bolaños (approved via email on 06-
                24                                                  04-21)
                                                                       Raymond P. Bolaños
                25                                                     Attorneys for Defendant
                                                                       New Cingular Wireless Services, Inc. d/b/a AT&T
                26                                                     Mobility
                27

                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                        STIPULATION AND ORDER                            -3-                       2:21-CV-00779-KJM-KJN

                       111004793.3 0071420-00002
                   1                                                   ORDER
                   2            Pursuant to the Stipulation of the Parties, and good cause shown therein, IT IS HEREBY
                   3   ORDERED THAT:
                   4            1.        The Action is referred to the Voluntary Dispute Resolution Program pursuant to
                   5                      Local Rule 271;
                   6            2.        The Clerk of Court shall ensure a copy of this order is served on the court’s ADR
                   7                      Coordinator Sujean Park;
                   8            3.        The Setting Status (Pretrial Scheduling) Conference is continued from September 2,
                   9                      2021, at 2:30 p.m., to October 28, 2021 at 2:30 p.m.; and
                10              4.        The deadline for all Defendants to respond to Plaintiff’s Complaint is extended to
                11                        September 17, 2021.
                12              IT IS SO ORDERED.
                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                        STIPULATION AND ORDER                             -4-                         2:21-CV-00779-KJM-KJN

                       111004793.3 0071420-00002
